Citation Nr: 0110990	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  00-11 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ovarian cyst 
with hysterectomy and right salpingo-oophorectomy.

2.  Entitlement to service connection for left ovarian cyst 
with left oophorectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The appellant had active service in the Army from January 
1983 to October 1985.  This case comes to the Board of 
Veterans' Appeals (Board) on appeal from a November 1998 
rating decision issued by the St. Petersburg, Florida 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the appellant's claims of entitlement to 
service connection for an abdominal hysterectomy and a left 
ovarian cyst with left oophorectomy.


REMAND

Review of the November 1998 rating decision and the February 
2000 Statement of the Case (SOC) reveals that the appellant's 
claims of entitlement to service connection for the abdominal 
hysterectomy and a left ovarian cyst with left oophorectomy 
were each denied on the ground that they were not well 
grounded.  There has been a significant change in the law 
concerning well-grounded claims during the pendency of this 
appeal.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The Board initially notes that the appellant has received 
medical care after service from various providers, but all 
the records from these providers have not been obtained.  The 
only medical records in evidence relating to post-service 
medical treatment have been supplied by the appellant.  It is 
unknown how complete those records are.  The RO needs to 
ascertain when, where and by whom the appellant was treated 
for ovarian cysts or other gynecological problems post-
service.  The records from all such health care providers, 
including private, VA, CHAMPUS or military facilities, need 
to be obtained and associated with the claims file.

Review of the service medical records indicates that the 
appellant reported the existence of treatment pre-service for 
a female disorder.  The examiner's note on the appellant's 
May 1982 report of medical history indicates that the 
appellant had been treated for one episode of non-specific 
abdominal pain in January.  No other medical evidence 
pertaining to that treatment is in evidence.  The appellant 
was treated in-service in the first three months of 1985 for 
complaints of abdominal pain and vaginal bleeding.  These 
findings have not been discussed by a VA physician in 
relation to the question of the etiology of the appellant's 
ovarian cysts.

While the appellant has submitted statements from one 
military and two private physicians in support of her claims, 
there is no indication of record exactly what records these 
physicians reviewed prior to rendering their opinions.  
Review of the claims file indicates that no VA physician has 
ever reviewed the entire claims file, including the three 
doctor statements of record.  Therefore, no adequate or 
complete assessment of the nature and etiology of the 
appellant's claimed ovarian cysts with resultant hysterectomy 
and bilateral oophorectomies has ever been accomplished.  
Furthermore, there was no indication that there has been any 
VA medical consideration of the questions of whether the 
abdominal symptoms demonstrated by the appellant in-service 
were related to the abdominal pain she suffered prior to 
service, whether the abdominal pain she suffered prior to 
service is related to her subsequent ovarian cysts, or 
whether the abdominal pain she suffered in service was 
etiologically related to her subsequent ovarian cysts.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has stated that the Board's task is to make findings 
based on evidence of record-not to supply missing facts.  
Beaty v. Brown, 6 Vet. App. 532 (1994).  The considerations 
described above require a search for relevant medical records 
and further investigation by medical professionals, inasmuch 
as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Where the record before the Board 
is inadequate to render a fully informed decision, a remand 
to the RO is required in order to fulfill its statutory duty 
to assist the appellant to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  
Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should attempt to secure 
copies of all VA medical records 
pertaining to the appellant, to the 
extent not already on file.  The 
appellant should identify the VA 
facilities from which she has received 
pertinent treatment since 1985.

3.  The RO should contact the appellant to 
determine the names, addresses, and dates 
of treatment by any physicians, hospitals 
or treatment centers who provided her with 
relevant evaluation or treatment for any 
relevant disability or disorder, 
including, but not limited to, all 
pertinent private, military hospital or 
CHAMPUS treatment, as well as the 
treatment provided in January 1982.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the appellant, the RO should 
contact each physician, hospital, or 
treatment center specified by the 
appellant to obtain any and all medical or 
gynecological treatment records or reports 
relevant to the above mentioned claims, to 
the extent they are not already of record.  
All pieces of correspondence, as well as 
any medical or treatment records obtained, 
should be made a part of the claims file.  
If private treatment is reported and those 
records are not obtained, the appellant 
and her representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159.

4.  After the above development is 
completed, and whether or not records are 
received which are pertinent, the RO 
should arrange for a review of the 
appellant's medical records by an 
appropriate specialist, due to the 
questions of etiology presented, in order 
to evaluate the etiology of the ovarian 
cysts that led to the appellant's claimed 
hysterectomy and bilateral oophorectomies.  
The claims file, including all in-service 
and post-service treatment records, should 
be made available to the reviewer.  The 
reviewer is requested to review the 
pertinent medical records, and provide a 
written opinion as to the presence, 
etiology and onset of any ovarian cysts.  
Specifically, the reviewer is requested to 
provide an opinion as to the medical 
probability that any documented ovarian 
cyst was related to symptoms or signs the 
appellant may have had in service or 
within one year of service separation.  
The reviewer should also discuss, with 
degree of medical probability expressed, 
whether any signs or symptoms noted in 
service or within one year of service 
separation were the first manifestations 
of said ovarian cysts, as well as the 
approximate date of onset thereof.  The 
findings made during c-sections and the 
results of any pertinent ultrasound or 
pelvic examinations of record should be 
discussed.  The opinion should reflect 
review of the September 1999 Navy doctor 
statement, the December 1999 private 
gynecologist opinion and the January 2000 
private gynecologist opinion.

Based on the review of the medical 
evidence in the claims file, the reviewer 
should express opinions concerning the 
questions below.  If the information 
sought cannot be determined or is not 
ascertainable, the reviewer should so 
state and explain why the question posed 
cannot be answered.  The reviewer should 
opine as to the etiology and onset date 
of any documented ovarian pathology.  The 
reviewer should also render opinions, 
with degree of probability expressed, 
regarding:

	(a) Is it at least as likely as not, 
based on what is medically known about 
ovarian cysts, that the appellant's 
ovarian cysts that led to her 
hysterectomy and bilateral oophorectomies 
were directly caused by any occurrence or 
incident related to the appellant's Army 
service?
(b) Is it at least as likely as not, 
based on what is medically known about 
the causes or possible causes of ovarian 
cysts, that the appellant's ovarian cysts 
leading to her hysterectomy and bilateral 
oophorectomies were related to her pre-
service abdominal pain, or some post-
service condition, including pregnancy, 
or a development or congenital condition, 
or some other cause or causes?  (It is 
not necessary that the exact causes--
other than apparent relationship to in-
service symptomatology--be delineated.)
	(c) Is it at least as likely as not, 
based on what is medically known about 
causes or possible causes of ovarian 
cysts, that the appellant's ovarian cysts 
leading to the hysterectomy and bilateral 
oophorectomies were related to the 
appellant's in-service abdominal pain or 
pregnancy, as opposed to some other 
factor or factors?

The reviewer should identify the 
information on which s/he based the 
opinions.  The opinions should adequately 
summarize the relevant history and 
clinical findings, and provide a detailed 
explanation as to all medical conclusions 
rendered.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

